 Case 8:19-cv-02663-CEH-AEP Document 1 Filed 10/25/19 Page 1 of 7 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

BRADLEY C. SHUSHMAN,                                       CASE NO.: 8:19-cv-2663

         Plaintiff,

vs.

CHASE BANK USA, N.A.,                                    DEMAND FOR JURY TRIAL

       Defendant.
__________________________________/

                                            COMPLAINT

        COMES NOW, Plaintiff, BRADLEY C. SHUSHMAN (hereafter “Plaintiff”), by and

through undersigned counsel, and hereby sues Defendant, CHASE BANK USA, N.A., (hereafter

“Defendant”), and states as follows:

                                  PRELIMINARY STATEMENT

        This action arises out of Defendant’s violations of the Florida Consumer Collection

Practices Act, Florida Statute §§ 559.55 et seq. (hereafter the “FCCPA”) and the Telephone

Consumer Protection Act, 47 U.S.C. §§ 227 et seq. (hereafter the “TCPA”).

                                  JURISDICTION AND VENUE

        1.      Jurisdiction and venue for purposes of this action are appropriate and conferred by

28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves violations of the TCPA

and/or by F.S. § 47.011 and/or by 28 U.S.C § 1332, diversity jurisdiction.

        2.      Subject matter jurisdiction, federal question jurisdiction, for purposes of this action,

is appropriate and conferred by 28 U.S.C. § 1331, which provides that the district courts shall have

original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United

States; this action involves violations of 47 U.S.C. § 227(b)(1)(A)(iii).


                                                    1
 Case 8:19-cv-02663-CEH-AEP Document 1 Filed 10/25/19 Page 2 of 7 PageID 2



        3.      Pursuant to 28 U.S.C. § 1391(b), venue is proper in this District because the

Plaintiff resides in this District, the phone calls were received in this District, and Defendant

transacts business in this District.

                                    FACTUAL ALLEGATIONS

        4.      Plaintiff is a natural person, citizen of the state of Florida, and is a resident of

Hillsborough County.

        5.      Plaintiff is a “consumer” as defined by the FCCPA, Fla. Stat. § 559.55(2).

        6.      Defendant is a national association that conducts business in Florida and maintains

its principal place of business at 201 N. Walnut Street, Wilmington, DE 19801.

        7.      Defendant is a “creditor,” as defined by the FCCPA, Fla. Stat. § 559.55(5) and does

business throughout the state of Florida, including Hillsborough County, Florida.

        8.      Defendant is a “person” subject to regulations under Fla. Stat. § 559.72 and 47

U.S.C. § 227(b)(1).

        9.      The conduct of Defendant, which gives rise to the cause of action herein alleged,

occurred in this District, Hillsborough County, Florida, by the Defendant’s placing of telephone

calls to Plaintiff’s cellular telephone.

        10.     Defendant, at all material times, was attempting to collect a debt relating to a Chase

Marriott Bonvoy Account, Account No. ending in – 3311, a Chase Sapphire Credit Account,

Account No. ending in –5572, and a Chase Southwest Airlines Credit Account, Account No.

ending in – 2779.

        11.     The alleged debt that is the subject matter of this complaint is a “consumer debt”

as defined by the FCCPA, Fla. Stat. §559.55(6).




                                                  2
 Case 8:19-cv-02663-CEH-AEP Document 1 Filed 10/25/19 Page 3 of 7 PageID 3



       12.     Plaintiff revoked any prior express consent for Defendant to contact Plaintiff via

cellular telephone or any other form of communication on June 5, 2019 for any and all accounts

he was associated with when Plaintiff verbally advised Defendant to stop calling his cellular

telephone.

       13.     All calls to Plaintiff’s’ cellular telephone after June 5, 2019 were knowing and

willful and were made without the “prior express consent” of Plaintiff.

       14.     Defendant knowingly and/or willfully called Plaintiff’s cellular telephone after

Defendant had unequivocal notice from Plaintiff to cease any and all calls and after Plaintiff

withdrew any prior consent or permission to be contacted.

       15.     Upon information and belief, some or all of the calls Defendant made to Plaintiff’s

cellular telephone number were made using an “automatic telephone dialing system” or an

artificial or prerecorded voice

       16.     Plaintiff is the subscriber, regular user, and carrier of the cellular telephone number

(239) *** - 2244 and was the called party and recipient of Defendant’s automatic telephone dialing

system and/or artificial or prerecorded voice.

       17.     Defendant knowingly and/or willfully harassed and abused Plaintiff by calling

Plaintiff’s cellular telephone multiple times per day after Plaintiff revoked any alleged consent for

Defendant to contact Plaintiff’s cellular telephone.

       18.     Despite actual knowledge of its wrongdoing, Defendant continued the campaign of

harassment and abuse, calling Plaintiff continually despite Plaintiff revoking any prior express

consent for Defendant to call Plaintiff’s cell phone.




                                                 3
 Case 8:19-cv-02663-CEH-AEP Document 1 Filed 10/25/19 Page 4 of 7 PageID 4



       19.     Upon receipt of the calls from Defendant, Plaintiff’s caller ID identified the calls

were being initiated from, but not limited to, the following telephone numbers 847-426-9138, 407-

732-2417, 210-520-2593, and 407-732-2414.

       20.     Defendant has or should be in possession and/or control of call logs, account notes,

autodialer reports and/or other records that detail the exact number of all calls made to Plaintiff.

       21.     Defendant placed calls to Plaintiff’s cellular telephone that included delays in time

before the telephone call was transferred to a representative to speak.

       22.     Some of the representatives who called Plaintiff’s cellular telephone sounded like

an artificial or pre-recorded voice.

       23.     Defendant left messages on Plaintiff’s cellular telephone that started with a delay

in time before the representative joined the line to leave a message.

       24.     Some of the voicemail messages received by Plaintiff on his cellular telephone from

Defendant sounded like an artificial or pre-recorded voice requesting a return call from Plaintiff.

       25.     Plaintiff did not speak with a live representative during some of the phone calls

because they were made by Defendant using an artificial or pre-recorded voice.

       26.     The calls from Defendant to Plaintiff’s cellular telephone continued despite

Plaintiff expressly revoking his consent to be called.

       27.     None of Defendant’s telephone calls placed to Plaintiff were for “emergency

purposes” as specified in 47 U.S.C. § 227 (b)(1)(A).

       28.     None of Defendant’s telephone calls placed to Plaintiff were made with Plaintiff’s

“prior express consent” as specified in 47 U.S.C. § 227 (b)(1)(A).

       29.     All conditions precedent to the filing of this lawsuit have been performed or have

occurred.



                                                  4
 Case 8:19-cv-02663-CEH-AEP Document 1 Filed 10/25/19 Page 5 of 7 PageID 5



                                      COUNT I
                     VIOLATION OF THE FCCPA, FLA. STAT. § 559.72(7)

          30.   Plaintiff incorporates all allegations in paragraphs 1-29 above as if stated fully

herein.

          31.   Jurisdiction is proper pursuant to Florida Statute § 559.77(1).

          32.   Defendant violated Florida Statute § 559.72(7) when it willfully communicated

with Plaintiff with such frequency as can reasonably be expected to abuse or harass Plaintiff.

          33.   Specifically, Defendant continued to make numerous telephone calls to Plaintiff’s

cellular telephone after being notified to no longer call Plaintiff through any means.

          34.   Despite Defendant’s knowledge of Plaintiff’s requests not to be contacted via

cellular telephone, Defendant continued to call Plaintiff’s cellular telephone.

          35.   The continued contact by Defendant was abusive and harassing to Plaintiff.

          WHEREFORE, Plaintiff, BRADLEY C. SHUSHMAN, demands judgment against

Defendant, CHASE BANK USA, N.A., for the following relief:

                a.      any actual damages sustained by Plaintiff as a result of the above

allegations;

                b.      statutory damages pursuant to Florida Statute § 559.77(2) in the amount of

$1,000.00;

                c.      pursuant to §559.77(2), any specific or injunctive relief necessary to make

Plaintiffs whole;

                d.      in the case of a successful action sustaining the liability of Defendant,

pursuant to the FCCPA, Fla. Stat. § 559.77(2), costs of the action, together with reasonable

attorney’s fees incurred by Plaintiff; and

                e.      any other relief the Court deems just and proper.

                                                  5
 Case 8:19-cv-02663-CEH-AEP Document 1 Filed 10/25/19 Page 6 of 7 PageID 6



                                      COUNT II
                     VIOLATION OF THE TCPA, 47 U.S.C. § 227(b)(1)(A)(iii)

          36.   Plaintiff incorporates all allegations in paragraphs 1-29 above as if stated fully

herein.

          37.   Jurisdiction is proper pursuant to 47 U.S.C. § 227(b)(3).

          38.   Defendant used an automatic telephone dialing system or an artificial or

prerecorded voice as defined by 47 U.S.C. § 227(a)(1)(A)(iii) to make telephone calls to Plaintiff’s

cellular telephone.

          39.   Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s cellular

telephone using an automatic telephone dialing system and/or an artificial or prerecorded voice

without Plaintiff’s prior express consent in violation of federal law, including 47 U.S.C. §

227(b)(1)(A)(iii).

          40.   Defendant knowingly and willfully violated 47 U.S.C. § 227(b)(1)(A)(iii) for each

call that Defendant placed to Plaintiff’s cellular telephone after Plaintiff revoked his consent to be

contacted and notified Defendant that he wished for the calls to stop.

          WHEREFORE, Plaintiff, BRADLEY C. SHUSHMAN, demands judgment against

Defendant, CHASE BANK USA, N.A., for the following relief:

                a.       statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) in the amount of

$500.00 for each of the independent violations occurring after Plaintiff’s revocation.

                b.       an increase in the amount of the award to an amount equal to three times

the amount available pursuant to 47 U.S.C. § 227(b)(3)(B) where each of Defendant’s independent

violations were made willfully or knowingly; and

                c.       any other relief the Court deems just and proper.




                                                  6
 Case 8:19-cv-02663-CEH-AEP Document 1 Filed 10/25/19 Page 7 of 7 PageID 7



                                DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury as to all issues.


Date: October 25, 2019                        BOSS LAW


                                              /s/ Christopher W. Boss
                                              Christopher W. Boss, Esq.
                                              Fla. Bar No.: 13183
                                              Service Email: cpservice@bosslegal.com
                                              9887 Fourth Street North, Suite 202
                                              St. Petersburg, Florida 33702
                                              Phone: (727) 471-0039
                                              Fax: (888) 449-8792
                                              Attorney for Plaintiff




                                                 7
